Per Curiam.

Upon the expiration of the original Term, the landlords were required to elect whether to treat the tenants as trespassers or as tenants from year to year (Kennedy v. City of New York, 196 N. Y. 19). They permitted the tenants to remain in possession and accepted rent for the next four months at the rate stipulated in the lease. Absent proof of any other understanding between the parties, it must be presumed that the lease was renewed for another year at the same terms. (See Cole v. Sanford, 77 Hun 198, and cases -there cited.)
*1075Final order unanimously modified on the law and facts by reducing landlords’ recovery for rent to $125 for the month commencing November 1, 1957, together with appropriate costs in the court below, and as so modified, affirmed, with $25 costs of this appeal to the tenants.
Pette, Hart and Di Giovanna, JJ,, concur.
Final order modified, etc.